Citation Nr: 1127068	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1956 to February 1958.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2006 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).

A hearing was held before the undersigned Veterans Law Judge via video conference in September 2009.  The transcript of the hearing is associated with the claims file and has been reviewed.

In October 2009, the Board remanded the claim appeal for further evidentiary development.  As the requested development has been completed, no further action is necessary to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence in this case is at least in equipoise, suggesting that the Veteran's tinnitus manifested during, or as a result of, his active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 3 C.F.R.§ 3.303(b) (2010).

The Board notes that it appears that the Veteran's service medical records and most of his personnel records were destroyed in a fire at the National Personnel Records Center (NPRC) in 1973 and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Because the Veteran's medical and majority of the personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran contends that he has tinnitus as a result of in-service noise exposure.  At a September 2009 Board hearing, the Veteran testified that he was exposed to loud noise as a heavy equipment operator during service and was not provided with hearing protection.  Specifically, the Veteran claimed his duties included driving a wrecker or a tank recruiter and that he "did a lot of picking up vehicles on the flat line and [he] picked up aircraft - whatever was disabled on the flat line [he] picked it up."  The Veteran stated he started experiencing hearing loss and ringing in his ears since separating from service.  He further testified he was not given an audiological examination during service but has been receiving treatment from the VA clinic for the past few years.  See Board hearing transcript, dated September 2009.

The Board finds the Veteran's statements and lay evidence credible that he was an auto repairman during service.  In addition, the Veteran is competent to report as to his own symptoms, and the Board finds the Veteran's history of experiencing tinnitus since service credible and consistent with the nature and circumstances of his service as a repairman.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2008); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the layperson may be competent to identify the condition where the condition is simple).

The Board recognizes that the December 2009 VA examiner concluded that an opinion on the etiology of the tinnitus could not be resolved without resort to mere speculation.  However, the examiner did not offer any evidence to discount the Veteran's testimony of chronic symptomatology.  Therefore, this opinion is inadequate for VA rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

While there are no in-service medical treatment records in the Veteran's file, the Board finds the medical evidence is at least in relative equipoise on this issue.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Consequently, resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran incurred tinnitus from service.  38 U.S.C.A. § 5107.  In granting this claim, the Board has resolved all doubt in the Veteran's favor.


ORDER

Entitlement to service connection for bilateral tinnitus is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

As stated above, this matter was initially remanded by the Board in October 2009 for further development.  Specifically, the Board instructed the RO to schedule the Veteran for a new VA audiological examination to determine the nature and etiology of any diagnosed ear disorder, specifically hearing loss.  See Board remand, dated October 2009.

In December 2009, the Veteran was afforded a VA audiological examination where he was diagnosed with moderate to moderately severe sensorineural hearing loss.  Upon examination, the examiner stated that she could resolve this issue without resort to mere speculation.  The examiner stated that since service treatment records were unavailable, the status of the Veteran's hearing during service was unknown.  The examiner acknowledged the Veteran's history of noise exposure during service but noted that he also worked in auto repair after separation.  Ultimately, the examiner stated she could not determine whether the Veteran's hearing loss was the result of his military noise exposure, of post-service noise exposure, or of another etiology.  See VA examination, dated December 2009.

The Board notes that the Veteran testified in September 2009 that he noticed problems with his hearing within three months of separation and a continuity of symptoms since.  The Veteran is competent to report continuity of symptoms of hearing loss since service because that requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

Therefore, given the current diagnosis for bilateral hearing loss and the Veteran's lay statements, the Board finds this issue must be remanded in order for an addendum to the December 2009 VA audiological examination that offers an etiological opinion, considering the Veteran's lay statements.  The Veteran must be given every consideration with respect to the present appeal.     

Accordingly, the case is REMANDED for the following action:

1. The AMC must request an opinion from the same VA examiner who conducted the December 2009 audiological examination, (or if unavailable, to another appropriate VA reviewer).  In an addendum, the examiner should state whether it is at least as likely as not that the Veteran's bilateral hearing loss is due to noise exposure during military service.  The examiner is asked to consider the Veteran's lay statements of hearing loss soon after separation from service and a continuity of symptomatology.  See Board hearing transcript, dated September 2009.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate and provide the reason that an opinion would be speculative.

The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  If the examiner determines that a new examination is required, or the same examiner is not available, a new comprehensive examination must be conducted.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

2. Upon completion of the addendum, review the examiners' report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

3. After completion of the above and any additional development deemed necessary, the expanded record should be reviewed and it should be determined if the Veteran's claim can be granted.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


